SEs 77 Pev beads Salina ‘Fea TUBS Pager dt

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

RICHARD L. WHITEHEAD,

Plaintiff,
- against —
17-CV-9400 (LMS)
WETHERSFIELD FOUNDATION, INC.,
~~ FORMERLY KNOWN AS
HOMELAND FOUNDATION, INCORPORATED

Defendant,

 

x
STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff and
Defendant hereby stipulate, by and through their counsel, that this action, including all the claims
asserted by Plaintiff in the Complaint against Defendant, shall be unconditionally dismissed with
prejudice, and. without costs or attorneys’ fees to any party. This Court shall retain jurisdiction to

enforce the parties’ Settlement agreement.

Dated: November 30, 2018
Poughkeepsie, New York

  
  

CORBALLY GARTLAND.& RAPPLEYEA, LLP

 

 

4 oti .

L
2 fuss, SS OX / \
David R. Wise@W50i6) Brooke D. Youngwirth (BYY210)
Attorneys for Plaintiff Attorneys for Defendant
319 Mill Street 35 Market Street
Poughkeepsie, New York 12601 Poughkeepsie, NY 12601
T: (845) 452-4000 T: (845) 454-1110
F: (845) 454-4966 F: (845) 454-4857

 

dwise@mbwise.com

Ve ZO

at
{00112959 1} Cy

bdy@cegrlaw.com

Dated: | -_» 2018

 

 
